Opinion on Petition to Behear
Me. Justice Dyek.
Plaintiff in error, Gary Ellis, has filed a petition to rehear as a result of our original opinion filed 6 April 1966.
The petition argues the same points raised at the original hearing and dealt with in our original opinion. We have again examined the matter and are fully satisfied plaintiff in error has received a fair trial and in such trial none of his constitutional rights were violated.
The petition to rehear is denied.
Buehett, Chiee Justice, and White, Chattih and Ceeson, Justices, concur.